      Case 2:19-cr-00174-MHH-JHE Document 1 Filed 03/28/19 Page 1 of 2                      FILED
                                                                                   2019 Apr-01 PM 04:21
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                                                                       JET/JBF: APR. 2019
                                                                       GJ# 1


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 UNITED STATES OF AMERICA                     )
                                              )
                v.                            )
                                              )    Case No.
 IAN TYLER RETTIG                             )

                               INDICTMENT

COUNT ONE: [18 U.S.C. ' 922(g)(1)]

      The Grand Jury charges:

      That on or about the 22nd day of October, 2018, in Jefferson County, within

the Northern District of Alabama, the defendant,

                             IAN TYLER RETTIG,

after having been convicted on November 6, 2017, in the Circuit Court of Shelby

County, Alabama, of the offenses of Receiving Stolen Property, First Degree, in case

number CC-17-737, and Unlawful Breaking and Entering of a Motor Vehicle, in

case numbers CC-17-188, CC-17-189, CC-17-190, CC-17-191, and CC-17-192,

each of the said offenses being a crime punishable by imprisonment for a term

exceeding one year, did knowingly possess in and affecting commerce a firearm,
      Case 2:19-cr-00174-MHH-JHE Document 1 Filed 03/28/19 Page 2 of 2




that is, a CZ 9mm pistol, in violation of Title 18, United States Code, Section

922(g)(1).


A TRUE BILL

/s/electronic signature
FOREPERSON OF THE GRAND JURY              JAY E. TOWN
                                          United States Attorney

                                          /s/electronic signature
                                          JOHN B. FELTON
                                          Assistant United States Attorney
